Citation Nr: 0936141	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to 
December 1967, and had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
U.S. Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision that, in 
pertinent part, denied service connection for a low back 
disability.  The Veteran timely appealed.

In February 2009, the Veteran and his wife testified during a 
hearing before the undersigned at the RO.  Following the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

The Veteran contends that he injured his lumbar spine on more 
than one occasion both during active duty and in Naval 
Reserves service.  He also contends that the claims file does 
not contain all of his treatment records from his Naval 
Reserves service.  The RO or AMC should make another attempt 
to obtain the Veteran's complete service treatment records 
for his period of Naval Reserves service from November 1970 
to June 1974.

The Veteran testified that he served as an crew member aboard 
Naval aircraft in service.  He reportedly injured his low 
back in May 1967 when he fell during an egress from an 
aircraft that made an emergency landing.  He testified that 
he reported a "stiff neck and back" to his duty station in 
July 1967, and had sought treatment in August 1967.  The 
service treatment records reflect an August 5, 1967 complaint 
of sharp pain in lower lumbar region of the back, indicating 
that the Veteran previously had fallen but did not notice any 
injury.  The Veteran also testified that he was taken off 
active duty and had bed rest, with no physical training. The 
claims file does not contain his service personnel records.

The Veteran also described another incident in 1965 or 1966 
when the aircraft landing was a little short of the runway, 
stressing the aircraft and causing bumps and bruises.  The 
claims file does not contain any flight accident reports or 
incident reports.

The Veteran testified that his back continued to bother him 
in December 1967, at the time when he had a release to the 
colon and a stomach problem.  He also testified that he 
underwent surgery for a herniated disc, L4-L5, in February 
1978 at Crouse Irving Memorial Hospital in Syracuse, New 
York.  The neurosurgeon was Dr. Michael Shende.  It was added 
that he was treated for low back pain by Dr. Norman A. Lasda 
during the 1980's.  It was unclear from testimony whether he 
was still receiving treatment from Dr. Alingu and/or whether 
current treatment records from the Brooksville VA medical 
facility pertained to the back.  

The Veteran reported additional injuries to his lumbar spine, 
following his discharge both from active duty and from Naval 
Reserves service.  He reportedly strained his back moving 
textbooks in 1977 in Syracuse, New York.  In March 1994, he 
reportedly fell on an icy parking lot, re-injuring his back.  

Records received from the Social Security Administration 
reflect that the Veteran has been found disabled since June 
1994; and that his primary disability is shown as back 
injury, degenerative disc disease.  There are several lay 
statements of record, attesting to a continuity of low back 
problems since the Veteran's discharge from service.  



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain the Veteran's complete service 
treatment records for his period of Naval 
Reserves service from November 1970 to 
June 1974; and to obtain the Veteran's 
service personnel records (showing duty 
assignments, limited duty in 1967, and 
any incident reports or flight accident 
reports).  Request these records from the 
NPRC.  Send a copy of the Veteran's 
separation documents with the request.  
All records and/or responses received 
should be associated with the claims 
file.    

2.  The Veteran's treatment folder from 
Brooksville VA facility dated from 
January 2009 to present should be 
obtained and associated with the claims 
folder.  After obtaining any necessary 
information and authorization from the 
Veteran, please request hospital and 
treatment records that pertain to the low 
back from Dr. Michael Shende and Crouse 
Irving Memorial Hospital in Syracuse, New 
York, for any treatment in 1978; and from 
Dr. Norman A. Lasda, for any treatment in 
the 1980's; and the complete treatment 
folder from Dr. Alingu and associate them 
with the claims folder.  

3.  The Veteran should be afforded a VA 
examination to determine whether he has 
current residuals of a low back injury; 
and if so, whether current residuals are 
at least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in service-
specifically, a fall during an egress 
from Naval aircraft that made an 
emergency landing in May 1967, or bumps 
and bruises caused by aircraft landing 
short of the runway, as reported by the 
Veteran.  The examiner should reconcile 
any opinion with the service treatment 
records reflecting one complaint of back 
pain in August 1967; reports of medical 
history in which the Veteran denied 
having recurrent back pain in June 1969 
and in August 1972; and reports of VA 
examination in July and August 2008.  

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
the examination should note review of the 
claims file.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


